TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 30, 2022



                                     NO. 03-21-00219-CV


  LMP Austin English Aire, LLC, derivatively through Lafayette English Partner, LLC,
  (individually and derivatively) through Lafayette English Apartments, LP, Appellants

                                                  v.

   Lafayette English Apartments, LP (Nominal Defendant); Lafayette English GP, LLC;
   HVC English, LLC; HVC Lafayette, LLC; Scott Schaeffer; Austin Lafayette Landing
            Realty LLC; and Austin CMA English Aire Realty LLC, Appellees




        APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
           AFFIRMED IN PART, REVERSED AND REMANDED IN PART
                       OPINION BY JUSTICE TRIANA


               This is an appeal from the final judgment signed by the trial court on May 4, 2021

and certain subsumed orders. Having reviewed the record and the parties’ arguments, the Court

holds that there was reversible error in the court’s judgment. Therefore, the Court affirms in part

the final judgment as to these subsumed orders:


   (1) the February 12, 2019 “Order Sustaining Defendants HVC English, LLC’s and HVC
       Lafayette, LLC’s Plea to the Jurisdiction”;

   (2) the June 24, 2019 “Order Granting Defendants HVC English, LLC’s and HVC Lafayette,
       LLC’s Amended Partial Motion to Dismiss Pursuant to Chapter 27 of the Texas Civil
       Practice and Remedies Code”;
   (3) the July 31, 2019 “Subsequent Order on Attorney’s Fees, Costs, Other Expenses and
       Sanctions Awarded to Defendants HVC English, LLC and HVC Lafayette, LLC Pursuant
       to Chapter 27 of the Texas Civil Practice and Remedies Code”; and

   (4) the portion of the December 16, 2020 Order denying “Plaintiff’s Second Amended
       Motion for Partial Summary Judgment”; granting “Defendants HVC English, LLC and
       HVC Lafayette, LLC[’s] . . . Cross-Motion for Summary Judgment”; granting the
       “Motion for Summary Judgment of Defendants Austin Lafayette Landing Realty LLC
       and Austin CMA English Aire Realty LLC”; and granting “Defendants Lafayette English
       Apartments, LP, Lafayette English GP, LLC, and Scott Schaeffer’s Motion for Summary
       Judgment” on Appellants’ breach-of-contract claim alleging the necessity of an
       Independent Manager.


The Court reverses in part the final judgment as to the December 16, 2020 Order granting

“Defendants Lafayette English Apartments, LP, Lafayette English GP, LLC, and Scott

Schaeffer’s Motion for Summary Judgment” on Appellants’ claims for: (1) breach of fiduciary

duty; (2) fraud by nondisclosure, (3) accounting; and (4) breach-of-contract alleging that the sale

of the Properties was below market value and was not in the best interest of the Original

Partnership, and remands those claims to the district court for further proceedings consistent with

the Court’s opinion.

               Appellants LMP Austin English Aire, LLC, derivatively through Lafayette

English Partner, LLC, (individually and derivatively) through Lafayette English Apartments, LP,

shall pay all costs, both in this Court and in the court below—except for those incurred by

Appellees Lafayette English Apartments, LP, Lafayette English GP, LLC, and Scott Schaeffer,

who shall bear their own trial-court and appellate-court costs.